MEMORANDUM **
Richard Leland Neal appeals pro se from the district court’s order dismissing his diversity action alleging breach of a home mortgage loan contract. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir.2004), and we affirm.
The district court properly dismissed the breach of contract claim because Neal failed to allege specific facts supporting the necessary elements of a breach of contract claim. See Walsh v. West Valley Mission Cmty. Coll. Dist., 66 Cal.App.4th 1532, 78 Cal.Rptr.2d 725, 733 (Ct.App.1998) (outlining elements of a breach of contract claim).
The district court properly dismissed Neal’s claim to quiet title because he failed to allege specific facts supporting his conclusory allegations. See Cholla Ready Mix, 382 F.3d at 973 (approving the district court’s rejection of allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable inferences).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.